DETAILED ACTION
Reissue Application: 
First Action on the Merits


Notice of Pre-AIA  or AIA  Status
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Procedural Posture
On 06/20/2017:	US Patent No. 9,682,973 B2 issued to Kang et al. with claims 1-7.
On 06/20/2019:	Applicant filed US Reissue Patent Application No. 16/447,174.
Information Disclosure Statement
	The documents cited on the information disclosure statements (IDS) of 04/02/2020 (6 sheets), 05/11/2020 (4 sheets), and 06/09/2020 (4 sheets) have been reviewed and considered, except where the document is crossed out because it was not submitted.  See enclosed PTO/SB/08a Forms. 
Amendment 
 	In the amendment of 04/02/2020, claims 1, 5, and 6 were amended, claims 2-4 and 7 were canceled, and new claims 8-39 were introduced.
Title of the Invention 
	The title of the Patent has misspelled the word “PHTALAZINONE.”  The correct spelling is “PHTHALAZINONE.”   
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Patent No. 9,844,550 (the ’550 Patent). 

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
per se.  
In particular, claim 9 of ’550 Patent recites the following compounds (hereinafter referred to as Compounds 1-11), along with their racemates, enantiomers, and diastereoisomers thereof, or a pharmaceutically acceptable salt thereof.:
4-(3-(3-(cylcopentylamino)azetidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (135:46-47, claim 9 of the ’550 Patent). 

Compound 1 of the ’550 Patent has the following structure:


    PNG
    media_image1.png
    208
    385
    media_image1.png
    Greyscale
,
which anticipates reissue claims 8 and 9.  A species anticipates the genus in claim 1.  See MPEP 2131.02.

(R)-4-(3-(3-(cyclopropylamino)pyrrolidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (135:50-51, claim 9 of the ’550 Patent).

Compound 2 of the ’550 Patent has the following structure:

    PNG
    media_image2.png
    161
    267
    media_image2.png
    Greyscale
,
which anticipates reissue claims 8 and 10.  A species anticipates the genus in claim 1.  See MPEP 2131.02.

(R)-4-(3-(3-(cyclopentylamino)pyrrolidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (135:54-55, claim 9 of the ’550 Patent).

Compound 3 of the ’550 Patent has the following structure:

    PNG
    media_image3.png
    156
    277
    media_image3.png
    Greyscale
,
which anticipates reissue claims 8 and 11.  A species anticipates the genus in claim 1.  See MPEP 2131.02.
4-(4-fluoro-3-(3-isopropylamino)azetidine-1-carbonyl)benzyl)phthalazin-1(2H)-one; (135:56-57, claim 9 of the ’550 Patent).

Compound 4 of the ’550 Patent has the following structure:

    PNG
    media_image4.png
    152
    271
    media_image4.png
    Greyscale
,
which anticipates reissue claims 8 and 12.  A species anticipates the genus in claim 1.  See MPEP 2131.02.

4-(3-(3-((cyclopropylmethyl)amino)azetidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (135:58-59, claim 9 of the ’550 Patent).

Compound 5 of the ’550 Patent has the following structure:

    PNG
    media_image5.png
    229
    390
    media_image5.png
    Greyscale
,
which anticipates reissue claims 8 and 13.  A species anticipates the genus in claim 1.  See MPEP 2131.02.

4-(4-fluoro-3-(3-isobutylamino)azetidine-1-carbonyl)benzyl)phthalazin-1(2H)-one; (135:62-63, claim 9 of the ’550 Patent).

Compound 6 of the ’550 Patent has the following structure:

    PNG
    media_image6.png
    168
    290
    media_image6.png
    Greyscale
,
which anticipates reissue claims 8 and 14.  A species anticipates the genus in claim 1.  See MPEP 2131.02.
4-(4-fluoro-3-(3-((1-(trifluoromethyl)cyclopropyl)amino)azetidine-1-carbonyl)benzyl)phthalazin-1(2H)-one; (137:19-20, claim 9 of the ’550 Patent).  

Compound 7 of the ’550 Patent has the following structure:

    PNG
    media_image7.png
    185
    273
    media_image7.png
    Greyscale
,
which anticipates reissue claims 8 and 15.  A species anticipates the genus in claim 1.  See MPEP 2131.02.

4-(3-(3-((cyclopropylamino)methyl)azetidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (139:24-25, claim 9 of the ’550 Patent).

Compound 8 of the ’550 Patent has the following structure:

    PNG
    media_image8.png
    173
    289
    media_image8.png
    Greyscale
,
which thus anticipates reissue claims 8 and 16.  A species anticipates the genus in
claim 1.  See MPEP 2131.02.



4-(4-fluoro-3-(3-((isopropylamino)methyl))azetidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (139:26-27, claim 9 of the ’550 Patent).

Compound 9 of the ’550 Patent has the following structure:

    PNG
    media_image9.png
    174
    284
    media_image9.png
    Greyscale
,
which directly relates to reissue claims 8 and 17.  A species anticipates the genus in claim 1.  See MPEP 2131.02.


4-(3-(3-(((cyclopropylmethyl)amino)methyl)azetidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (139:28-29, claim 9 of the ’550 Patent).

Compound 10 of the ’550 Patent has the following structure:

    PNG
    media_image10.png
    206
    405
    media_image10.png
    Greyscale
,
which thus anticipates reissue claims 8 and 18.  A species anticipates the genus in claim 1.  See MPEP 2131.02.

4-(3-(3-((cyclobutylamino)methyl)azetidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one; (139:34-35, claim 9 of the ’550 Patent).

Compound 11 of the ’550 Patent has the following structure:

    PNG
    media_image11.png
    170
    299
    media_image11.png
    Greyscale
,
which anticipates reissue claims 8 and 19.  A species anticipates the genus in claim 1.  See MPEP 2131.02.


Regarding claim 5, claim 9 of the ’550 Patent particularly discloses:

    PNG
    media_image12.png
    164
    281
    media_image12.png
    Greyscale
,		
    PNG
    media_image13.png
    161
    283
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    43
    300
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    48
    308
    media_image15.png
    Greyscale

(134:62-64, claim 9 of the ’550 Patent)	(134:65-67, claim 9 of the ’550 Patent)  

    PNG
    media_image16.png
    170
    295
    media_image16.png
    Greyscale
,		
    PNG
    media_image17.png
    170
    292
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    48
    308
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    48
    310
    media_image19.png
    Greyscale

(135:7-9, claim 9 of the ’550 Patent)		(135:4-6, claim 9 of the ’550 Patent), 
which correlates to the instant variable L = NRc2CO when Rc2 is H, CH3 and the instant variable of Z is cyclopropane, which anticipates reissue claim 5.
	Regarding claim 6, the ’550 Patent explicitly teaches: 

    PNG
    media_image20.png
    32
    300
    media_image20.png
    Greyscale
(135:25-26, claim 9 of the ’550 Patent) and 

    PNG
    media_image21.png
    32
    312
    media_image21.png
    Greyscale
(135:27-28, claim 9 of the ’550 Patent), 
which correlates to the claimed R being 3,3-difluoroazetinyl ring or 3,3-difluoropyrrolidinyl ring, respectively, in these two recited examples.  A species anticipates a genus.  See MPEP 2131.02.  Accordingly, reissue claims 1, 5, 6, and 8-19 are not patentably distinct over claim 9 of the ’550 Patent.
Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Patent No. 9,844,550 in view of Berge (Berge et al., Pharmaceutical Salts, Journal of Pharmaceutical Sciences, Vol. 66, No. 1, pp. 1-19, January, 1977). 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  Claim 9 of the ’550 Patent recites the above-listed Compounds 1, 4, 5, 6, 8, 9, 10, and 11, which correspond to the compounds of reissue claims 20, 21, 22, 23, 24, 25, 26, and 27, respectively.  The ’550 Patent claim 9, which depends on claim 1, lists compounds of Formula I and their pharmaceutically acceptable salts.  Even though the ’550 per se.  
Claim 9 of the ’550 Patent does not specifically recite hydrochloride with Formula I compounds.
Berge teaches hydrochloride is a commercially marketed salt that is FDA approved (p. 2, Table 1).  In fact, Berge teaches hydrochlorides have been by far the most frequent choice of the available anionic salt-forming radicals, because of simple availability and physiological reasons (p. 2, right column).  
It would have been obvious to select hydrochloride as a suitable anionic salt from the finite list of identified salts from the FDA approved salts, as disclosed by Berge, to predictably form a hydrochloride salt compound of Formula I.  In addition, it would have been obvious to choose hydrochloride because of its simple availability & physiological reasons, as taught by Berge, with a predictable and reasonable expectation of making a pharmaceutically acceptable hydrochloride of the above-listed Compounds 1, 4, 5, 6, 8, 9, 10, and 11, thus rendering reissue claims 20-27 obvious.  Further, art recognized suitability for an intended purpose.  See MPEP 2144.07.  Accordingly, reissue claims 20-27 are not patentably distinct over claim 9 of the ’550 Patent in view of Berge.
Claims 28, 29, and 31-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of US Patent No. 9,844,550 in view of Rowe (Rowe, R. C Editor, Handbook of Pharmaceutical Excipients, Sixth Edition, 2009). 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  Claim 9 of the ’550 Patent recites pharmaceutical compositions 
Claim 9 of the ’550 Patent does not specifically include a pharmaceutically acceptable excipient.
Row discloses that pharmaceutical excipients are added to pharmacologically active compounds to aid in the formulation & manufacture of the drug and further to assist in the stability & bioavailability of the final dosage form of the active agent (preface page x, left column).
It would have been obvious to include a pharmaceutically acceptable excipient along with a claim 9 compound (active agent) of the ’550 Patent in a pharmaceutical composition to aid in the formulation & manufacture of the active agent and further to assist in the stability & bioavailability of the final dosage form of the active agent with a reasonable expectation of success.  As such, claims 28 and 29 are rendered obvious. 
Regarding claims 31 and 34, claim 1 of the ’550 Patent is directed to a method of inhibiting the growth of a tumor associated with cancer in a subject, comprising administering an effective amount of a pharmaceutical composition comprising a compound to the subject, wherein the compound is represented by the above-listed Compounds 1-11 in claim 9 of the ’550 Patent, thus meeting the limitations of claims 31 and 34.
Regarding claims 32 and 35, claim 2 of the ’550 Patent recites that the cancer is caused by a defect of BRCA1, BRCA2, and ERG fusion gene, thus meeting the limitations of claims 32 and 35.
Regarding claims 33 and 36, claim 3 of the ’550 Patent recites that the cancer is breast cancer, ovarian cancer, pancreatic cancer, gastric cancer, lung cancer, colorectal cancer, brain  .
Claims 30 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 9 of US Patent No. 9,844,550 in view of Berge and Rowe.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  Claim 9 of the ’550 Patent specifically teaches 4-(3-(3-((cyclopropylamino)methyl)azetidine-1-carbonyl)-4-fluorobenzyl)phthalazin-1(2H)-one (aka Compound 8) (139:24-25) in a pharmaceutical composition.  
The ’550 Patent claims do not specifically recite: (1) including hydrochloride with a compound of Formula I and; (2) pharmaceutically acceptable excipients in the pharmaceutical composition.
With regard to (1) above, Berge teaches hydrochloride is a commercially marketed salt that is FDA approved (p. 2, Table 1).  In fact, Berge teaches hydrochlorides have been by far the most frequent choice of the available anionic salt-forming radicals, because of simple availability and physiological reasons (p. 2, right column).  
It would have been obvious to select hydrochloride as a suitable anionic salt from the finite list of identified salts from the FDA approved salts, as disclosed by Berge, to predictably form a hydrochloride salt compound of Formula I.  In addition, it would have been obvious to choose hydrochloride because of its simple availability & physiological reasons, as taught by Berge, with a predictable and reasonable expectation of making a pharmaceutically acceptable 
With regard to (2) above, Row discloses that pharmaceutical excipients are added to pharmacologically active compounds to aid in the formulation & manufacture of the drug and further to assist in the stability & bioavailability of the final dosage form of the active agent (preface page x, left column).
It would have been obvious to include a pharmaceutically acceptable excipient along with the above-listed Compound 8 (active agent) of the ’550 Patent in a pharmaceutical composition to aid in the formulation & manufacture of the active agent and further to assist in the stability & bioavailability of the final dosage form of the active agent with a reasonable expectation of success.  Accordingly, reissue claim 30 is not patentably distinct over claim 9 of the ’550 Patent.
Regarding claim 37, claim 1 of the ’550 Patent is directed to a method of inhibiting the growth of a tumor associated with cancer in a subject, comprising administering an effective amount of a pharmaceutical composition comprising a compound to the subject, wherein the compound is represented by specifically reciting the above-listed Compound 8 in claim 9, thus meeting the limitation of claim 37.
Regarding claim 38, claim 2 of the ’550 Patent recites that the cancer is caused by a defect of BRCA1, BRCA2, and ERG fusion gene, thus meeting the limitation of claim 38.
Regarding claim 39, claim 3 of the ’550 Patent recites that the cancer is breast cancer, ovarian cancer, pancreatic cancer, gastric cancer, lung cancer, colorectal cancer, brain tumor, prostate cancer and Ewings sarcoma, thus meeting the claim 39 limitation.  Therefore, reissue claims 30 and 37-39 are not patentably distinct over claims 1-3 and 9 of the ’550 Patent in view of Berge and Rowe.
Conclusion
Claims 1, 5, 6, and 8-39 are pending.
Claims 1 and 6 are objected.
Claims 1, 5, 6, and 8-39 are rejected.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwayne C Jones whose telephone number is 571-272-0578. The examiner can normally be reached M-F 9AM - 5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Jean Witz can be reached on 571-272-0927 or Timothy Speer can be reached at 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jerry D Johnson/
Patent Reexamination Specialist
Central Reexamination Unit 3991